Citation Nr: 1225822	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-36 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for an acquired psychiatric disability, claimed as paranoid schizophrenia, depression, and/or bipolar disorder.

2.  Entitlement to service connection for a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal was remanded by the Board in May 2011, and recertified to the Board in June 2012.  By that time, however, the Veterans Law Judge who conducted the March 2011 Board hearing had retired from the Board.  The law requires that the Veterans Law Judge who conducts the hearing on an appeal must participate in any decision made in that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  A June 2012 letter notified the Veteran of this event, and gave him the opportunity to testify at another hearing in accordance with the provisions of 38 C.F.R. § 20.717.  In a June 2012 statement, he indicated that he wanted to appear at a Board hearing before a Veterans Law Judge to be held in person at the RO.  Accordingly, remand is required so that a new Board hearing may be scheduled for the Veteran in accordance with his wishes.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).



Accordingly, the appeal is REMANDED for the following action:

Schedule the Veteran for an in-person Board hearing to be held at the Waco Regional Office.  Place a copy of the notice of the scheduling of the hearing in the record, keeping in mind the advanced notice requirements specified at 38 C.F.R. § 19.76 (2011).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

